Citation Nr: 1226190	
Decision Date: 07/30/12    Archive Date: 08/03/12	

DOCKET NO.  09-15 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of zero percent from May 1, 2002, and to a disability rating in excess of 10 percent from July 17, 2006, for dysesthesia of the second division of the trigeminal nerve on the left side, status post zygomatic fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 24 years of active service at the time of his retirement from the Army in April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the VARO in Columbia, South Carolina.  

No other issue is in proper appellate status at this time.  The Board notes that a rating decision in August 2009 resulted in an increase in the disability rating for the Veteran's dysesthesia from 10 percent to 30 percent, effective April 6, 2009.  Additionally, that rating action resulted in an increase in the evaluation for the Veteran's residuals of traumatic brain injury with migraine headaches from 10 percent to 30 percent, effective the same date.  Service connection for a sinus disorder was denied by the same rating decision.  As a result of the rating action, the combined disability evaluation for the Veteran's various service-connected disabilities was raised from 30 percent to 60 percent, effective April 6, 2009.  


FINDINGS OF FACT

1.  The disability rating for the Veteran's dysesthesia involving the trigeminal nerve on the left side, status post zygomatic fracture, was increased from noncompensable to 10 percent disabling, effective July 17, 2006, by rating decision dated September 11, 2006.  By letter dated September 19, 2006, the Veteran was informed of the decision.

2.  The RO received a notice of disagreement as to this issue on June 7, 2007.  An appeal election letter was sent to the Veteran on June 27, 2007.  No response was received within the 60-day time limit.  

3.  A statement of the case was prepared on May 5, 2008, and was sent to the Veteran on May 14, 2008.  

4.  After May 14, 2008, the RO did not receive any correspondence from the Veteran or his representative with regard to the issue until August 29, 2008.  

5.  A timely request for an extension of the time limit for filing a substantive appeal is not of record.


CONCLUSION OF LAW

The Veteran has not submitted a timely substantive appeal with regard to the increased rating awarded for his dysesthesia in a September 2006 rating decision, nor has he submitted a timely request for extension of the time limit for filing a substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in developing claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of the information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the decision below, the Board finds the Veteran did not submit a timely substantive appeal with regard to the issue seeking an increased rating for his dysesthesia.  As such, the Board is declining jurisdiction to consider the merits of the issue.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  Thus, with regard to this aspect of the appeal, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a); see also DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  

In this case, the Board sent the Veteran a letter in May 2008 notifying him of the jurisdictional problem, and affording him 60 days within which to respond or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  The Veteran did not respond within either time frame indicated.  The Board finds he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.  

Under VA regulations, an appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals), or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  The substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the Veteran or the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

This may be extended for a reasonable period of time on request for good cause shown.  38 C.F.R. § 20.303.  A regional office may close an appeal without notice to an appellant for failure to respond to a statement of the case within the period allowed.  See 38 C.F.R. § 19.32.  

A review of the record in this case reflects that by rating decision dated in September 2006, the disability rating for the Veteran's dysesthesia was increased from zero percent to 10 percent disabling, after July 17, 2006.  A notice of disagreement was received in June 2007.  The RO issued a statement of the case in May 2008 outlining actions taken on the claim.  A notification letter was sent to the Veteran that same month, the date being May 17, 2008.  The letter included notice that the VA Form 9 (Appeal to the Board of Veterans' Appeals) must be filed within 60 days from the date of the letter, or the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter included the provision that if a substantive appeal was not filed within 60 days, the Veteran's case would be closed.  The letter also included the request for an extension should be made prior to the expiration of the time limit.  

Received on August 29, 2008, was a communication from the Veteran's service representative indicating that the Veteran was submitting evidence "to support his pending appeal."  The Veteran was informed by letter dated September 8, 2008, that he had been sent a statement of the case in May 2008 and had until July 14, 2008, to submit a VA Form 9 to perfect his appeal, but had not done so.  Thus, even if the VA were to accept the very vague August 2008 correspondence as a substantive appeal, this document was received by the RO well beyond the 60-day time limit after the issuance of the May 2008 statement of the case.  

The Board acknowledges the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009) which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  

However, unlike the claimant in Percy, VA has not treated the instant claim as if it were timely.  On the contrary, as indicated above, after receiving the claim and discovering the lack of a VA Form 9 or a timely correspondence that could be deemed a substantive appeal as to this issue, the Board notified the Veteran of the defect and the consideration of this question could result in dismissal.  The Veteran was afforded 60 days to respond and failed to do so.  At no time did either the RO or the Board waive the issue of timeliness of the substantive appeal.  Rather, the VA Form 9 was annotated as not timely filed.  The Board also notes that new and material evidence was not received within one year of the initial rating decision.  See 38 C.F.R. § 3.156(b).  

The Board has considered whether the Veteran filed a timely request for an extension of the time limit to file a substantive appeal.  The Board notes that VA regulations specifically state that a request for extension of the 60-day period filing a substantive appeal must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  After reviewing the claims file, however, the Board finds no indication the Veteran had requested an extension to file a substantive appeal as to the issue at hand.  

In sum, the claims folder does not contain a timely filed substantive appeal.  Accordingly, the Board does not have jurisdiction to consider the claim, and the appeal is dismissed.  


ORDER

The claim for entitlement to an increased rating greater than zero percent since May 1, 2002 and greater than 10 percent since July 17, 2006, is not properly on appeal and, therefore, the appeal is dismissed.  


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


